THE HONORABLE THOMAS McKITTRICK DISSENTS:
Judge McKittriek voted to affirm the sentence as imposed by Judge McLean in its entirety. Rule 17 of the Sentence Review Division of the Montana Supreme Court provides:
*64“The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.”
The record clearly shows that James Warren is a career criminal. Judge McKittrick finds that reasons advanced for modification are insufficient to be deemed inadequate or excessive. Furthermore, there was no showing that the sentence was contrary to the recommendation of the pre-sentence report.
The Sentence Review Board wishes to thank James Warren for appearing pro se and also thanks Robert Deschamps for appearing on behalf of the State of Montana.